DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-6, 9-10 and 13-17 in the reply filed on 03/25/2022 is acknowledged.
Claims 7-8 and 11-12 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected multilayered ceramic component product invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/25/2022.
Claim Objections
Claim 10 is objected to because of the following informalities: “surface;, and”. One or the other of the comma and the semicolon should be removed. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6, 9-10 and 13-17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 discloses “preparing a ceramic green sheet;” followed by “stacking a plurality of the ceramic green sheets on which the internal electrode patterns have been formed and to which the ceramic paste has been applied” (emphasis added; lines 4 and 8-9, respectively). The first cited “limitation” is indefinite because it is impossible to know or even to guess what step(s) would be considered necessary to accomplish the vague “preparing” step. The second cited portion is indefinite due to a lack of antecedent basis in the claims. The first cited “step” only discloses that one ceramic green sheet is “prepared”, and does not indicate that the subsequent steps are part of the “preparing”. As best understood, the claim likely should recite: “preparing a plurality of ceramic green sheets, the preparing comprising: forming a plurality of internal electrode patterns on a main surface of  each ceramic green sheet; applying a ceramic paste above the main surface of  each ceramic green sheet; stacking  the plurality of the ceramic green sheets on which the internal electrode patterns have been formed and to which the ceramic paste has been applied”.
Claim 1 is further indefinite, because it recites “the ceramic paste at least partially overlaps end portions of the plurality of internal electrode patterns” (emphasis added; lines 16-17). It is entirely impossible to surmise what would or would not satisfy a limitation of being “at least partially” overlapped on “portions” of an object. There is no industry standard or explanation in the original disclosure to indicate what this limitation intends. Even if the specification uses the same term of degree as in the claim, a rejection is proper if the scope of the term is not understood when read in light of the specification. While, as a general proposition, broadening modifiers are standard tools in claim drafting in order to avoid reliance on the doctrine of equivalents in infringement actions, when the scope of the claim is unclear a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is proper. See MPEP 2173.05(b): Relative Terminology.
Claim 1 is further found to be indefinite, as the claim discloses “a stepped region, in which the plurality of internal electrode patterns are not formed and to which the ceramic paste is not applied, is provided on the main surface of the ceramic green sheet” (emphasis added; lines 17-20). These two negative limitations are indefinite, because one cannot determine what is actually intended to be done as part of the method. Further, how can patterns which “are not formed’ and paste which “is not applied” be “provided on the main surface”? If these elements are not formed, and are not applied, then they are also not provided. Accordingly, one cannot ascertain the scope or metes and bounds of the claim, which has been examined, as best understood.
Claim 1 is still further held to be indefinite, because the claim recites “in the cutting of the plurality of ceramic green sheets, when cutting the plurality of ceramic green sheets in a first direction, the cutting is performed at a position of the stepped region between two of the plurality of internal electrode patterns adjacent to each other in a second direction orthogonal or substantially orthogonal to the first direction” (emphasis added; lines 21-26). There are a number of indefiniteness issues with these limitations. First, there is a lack of antecedent basis for the “when cutting… in a first direction” limitation, as there is no prior recitation of cutting in any direction, though the word “when” indicates that the cutting in the first direction was intended to be claimed. Secondarily, the language raises the question as to whether it is the “patterns adjacent to each other in a second direction” or if instead the cutting is performed “in a second direction”? Additionally, the “orthogonal or substantially orthogonal” limitation is indefinite because there is no industry standard for, nor is there any further explanation in the original disclosure of what is or is not considered to fall within the realm of being “substantially orthogonal”. This limitation is indefinite for the same reasons as the “at least partially limitation”, discussed above. Finally, the limitation contradicts itself, as it effectively recites “when cutting in a first direction, cut in the second direction”. This does not logically follow and is impossible to confidently understand. The claim has been examined as best understood to encompass the above possible interpretations.
Claims 2-6, 9-10 and 13-17 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 1. These claims are also examined as best understood.
Claim 2 is further rejected as indefinite. The claim discloses “the stepped region located between two of the plurality of internal electrode patterns adjacent to each other in the second direction has a dimension of about 40 µm or more in the second direction, and has a dimension in the first direction which is substantially equal to or greater than a dimension of each of the internal electrode patterns in the first direction” (emphasis added; lines 4-10). There is no way to understand what is intended by this claim. There is a lack of antecedent basis for any “stepped region” being “located between two of the plurality of internal electrode patterns”. The range of “about 40 µm or more” is entirely open-ended and does not provide metes and bounds to the claim. Each instance of “a dimension” is subjectively defined and it is impossible to ascertain which dimensional direction is intended. Finally, the open ended range of “substantially equal to or greater than a dimension of each of the internal electrode patterns in the first direction” is indefinite because there is no industry standard or disclosed definition of what is or is not “substantially equal”. Nor is there any end point to the “or greater” portion of the limitation, thus the open-ended range is indefinite because the reader cannot determine the scope or metes and bounds of the claim.
Claim 3 is also further held to be indefinite. The claim recites “when one of the ceramic paste and the internal electrode pattern that is located on a lower side in a stacking direction at a position where the ceramic paste and the internal electrode pattern overlap each other is defined as a lower layer, and one of the ceramic paste and the internal electrode pattern that is located on an upper side is defined as an upper layer, the lower layer includes a main portion, and an end portion located on an outer side of the main portion and having a smaller thickness than the main portion; and the forming of the plurality of internal electrode patterns and the applying of the ceramic paste are performed such that a portion of the upper layer that is located on the main portion has a dimension of about 40 µm or less in the second direction”. This claim is dependent upon so many assumptions and contradictions that it is impossible to know what is intended. The “when” language renders the entire claim indefinite, because there is a lack of antecedent basis for the language that follows, and thus the “when” clause is rendered moot or invalid. Further, it is not clear if the “when” clause also requires that “the forming” is “performed” in the manner described in order to be validated or if those are separate limitations. Still further, the open ended, “dimension of about 40 µm or less” limitation is impossible to confidently interpret for the same reasons detailed above with regards to the other indefinite ranges recited in the claims. The claim is examined as best understood.
Claim 4 is also further found to be indefinite: “the forming of the plurality of internal electrode patterns and the applying of the ceramic paste are performed such that the ceramic paste at least partially overlaps end portions of the plurality of 25internal electrode patterns that extend in the first direction, or overlaps the end portions of the internal electrode patterns that extend in the first direction and end portions of the plurality of internal electrode patterns that extend in the second first direction”. This language is indefinite for the same reasons as detailed above. The alternative “or” language is not proper, and is not a Markush alternative grouping. Instead this purported limitation only serves to muddy the waters of confident interpretation and cast doubt upon what method is actually intended. Additionally, it is not clear how this claim further limits the method of claim 1, which already defines the overlapping. Also, there is a lack of antecedent basis for the limitation to “the second first direction” in the claims.
Claim 5 is further held to be indefinite. The claim discloses “the ceramic paste is applied only onto the end portion of the plurality of internal electrode patterns after the plurality of internal electrode patterns has been formed”. How could one apply the ceramic paste to the electrode pattern before “the plurality of internal electrode patterns” was formed? That is, it is not evident how this claim is intended to further limit the method, because it would be literally impossible to form the paste on the electrodes at any time other than after they were formed.
Claim 10 is also further found to be indefinite: “forming a first external electrode over an entirety or substantially an entirety of the first end surface;, and forming a second external electrode over an entirety or substantially an entirety of the second end surface; wherein the first internal electrode is electrically connected to the first internal electrode; and the second internal electrode is electrically connected to the second internal electrode”. The first portion is indefinite for the same reasons as detailed above with regards to “substantially” limitations. The second italicized section is indefinite because it relies upon circular logic and is impossible to interpret. What could possibly be intended by disclosing that an electrode is connected to itself? There are no known electrodes that are not inherently connected to themselves by virtue of being. As such, the reader cannot know or guess as to how the claim is intended to further limit the method.
Claim 13 is still further indefinite as well. The claim discloses “firing the ceramic paste that at least partially overlaps the end portions of the internal electrode patterns”. This language is indefinite because it is not clear if the entirety of the ceramic paste layer(s) is/are being fired, or if the method somehow causes firing of only the portion which “at least partially overlaps the end portions of the internal electrode patterns”. Further, the claim is indefinite because one cannot know what does or does not satisfy the “at least partially overlaps” limitation.
Claim 16 is also indefinite. The claim recites “an amount of plastic deformation of the ceramic paste is greater than an amount of plastic deformation of the conductive paste”. There is a lack of antecedent basis for this limitation in the claims. Nothing in the claims even implies any deformation, nor when this purported deformation would occur, or even if it would be a part of the manufacturing method, or a limitation of the product after manufacture. Accordingly, one cannot possibly know how this claim is intended to further limit the method.
Claim 17 is further found to be indefinite. The claim discloses “the main portion of the internal electrode patterns has a constant or substantially constant thickness”. This language is indefinite because one cannot know what is or is not a “substantially constant thickness”. Further, it is not clear if this is a description of different locations upon a final product, or if this is intended to indicate that the product is not malleable, and maintains a constant thickness over a span of time, rather than a span of distance. Finally, it is impossible to know how this language is intended to further limit the method, as it does not define any of the manufacturing steps.
Note: The claims are replete with numerous errors of logic, seeming contradictions, and vague hedge terms. The Examiner has attempted to list all of the 112 indefiniteness deficiencies in these claims; however, the Applicant is encouraged to thoroughly review the remaining claim language and correct any further issues related to those already outlined herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 9-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fukunaga (US 10,453,610 B2), in view of Shin et al. (US 2009/0229860 A1).
Regarding claim 1, as best understood, Fukunaga discloses a method for manufacturing a multilayer ceramic electronic component (10) (figs. 1-3 and 7A-8), the method comprising: preparing a ceramic green sheet (41) (fig. 4; col. 9, lines 25-40); forming a plurality of internal electrode patterns (42) on a main surface (fig. 5: top, as viewed) of the ceramic green sheet (fig. 5; col. 9, lines 41-52); applying a ceramic paste (“ceramic slurry”, 43) above the main surface of the ceramic green sheet (figs. 5-6; col. 9, lines 53-67); stacking a plurality of the ceramic green sheets on which the internal electrode patterns have been formed and to which the ceramic paste has been applied (fig. 6; col. 10, lines 3-7); pressing the plurality of stacked ceramic green sheets (fig. 6; col. 10, lines 13-18); and cutting the plurality of pressed ceramic green sheets (fig. 6; col. 10, lines 18-21 and 27-29), wherein the forming of the plurality of internal electrode patterns and the applying of the ceramic paste are performed such that the ceramic paste at least partially overlaps end portions of the plurality of internal electrode patterns (fig. 6: the ends of electrodes are overlapped in the left-right direction by each layer of paste, 43; also, ends of the electrodes are overlapped by subsequently placed layers of paste, 43), and in the cutting of the plurality of ceramic green sheets, when cutting the plurality of ceramic green sheets in a first direction, the cutting is performed at a position of the stepped region between two of the plurality of internal electrode patterns adjacent to each other in a second direction orthogonal or substantially orthogonal to the first direction (cut lines shown in fig. 6 are between any two adjacent electrodes). Fukunaga, however, does not explicitly disclose a stepped region, in which the plurality of internal electrode patterns are not formed and to which the ceramic paste is not applied, is provided on the main surface of the ceramic green sheet.
Shin teaches that it is well known to perform a related method for manufacturing a multilayer ceramic electronic component (30) (Title; Abstract), the method comprising: preparing a ceramic green sheet (10) (fig. 3; par. 0037); forming a plurality of internal electrode patterns (11) on a main surface (fig. 4: top, as viewed) of the ceramic green sheet (fig. 4; par. 0038); stacking a plurality of the ceramic green sheets on which the internal electrode patterns have been formed (fig. 5; par. 0042); and cutting the plurality of pressed ceramic green sheets (figs. 6-7; pars. 0043-0045), and a stepped region (12), in which the plurality of internal electrode patterns are not formed and to which the ceramic paste is not applied, is provided on the main surface of the ceramic green sheet (figs. 4-7; pars. 0038 and 0041-0043), and in the cutting of the plurality of ceramic green sheets, when cutting the plurality of ceramic green sheets in a first direction, the cutting is performed at a position (at 12, listed as cut lines “D”) of the stepped region between two of the plurality of internal electrode patterns adjacent to each other in a second direction orthogonal or substantially orthogonal to the first direction (figs. 6-7; pars. 0043-0045). 
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Fukunaga to incorporate the “stepped region” where there are no electrodes or ceramic paste of Shin. It would have been a routine matter to have used the open space at the preferred locations of cutting, in order to advantageously enhance cutting speed and accuracy. Cutting through fewer layers would have also predictably decreased costs due to less incidence of lost materials from the cutting step. Moreover, there is no indication in the instant invention that any special steps were devised nor that any surprising results came from using the old method of Fukunaga with the well known step of leaving the cutting region open from Shin. The combination would have been made at the time of filing with reasonable expectations of success.
Regarding claim 3, as best understood, Fukunaga in view of Shin teaches the method of claim 1 as detailed above, and Fukunaga further discloses that when one of the ceramic paste (41/121) and the internal electrode pattern that is located on a lower side (figs. 7A and 8: bottom one of 41/121) in a stacking direction at a position where the ceramic paste and the internal electrode pattern overlap each other is defined as a lower layer, and one of the ceramic paste (41/121) and the internal electrode pattern that is located on an upper side (figs. 7A and 8: top one of 41/121) is defined as an upper layer, the lower layer includes a main portion (area within two of “WG”), and an end portion (one of “WG”) located on an outer side of the main portion and having a smaller thickness (at tapered outside edge) than the main portion (fig. 3); and the forming of the plurality of internal electrode patterns and the applying of the ceramic paste are performed such that a portion of the upper layer that is located on the main portion has a dimension of about 40 µm or less (from 2 µm to 30 µm) in the second direction (fig. 3; col. 6, lines 56-62).
Regarding claim 4, as best understood, Fukunaga in view of Shin teaches the method of claim 1 as detailed above, and Fukunaga further discloses that the forming of the plurality of internal electrode patterns and the applying of the ceramic paste are performed such that the ceramic paste at least partially overlaps end portions of the plurality of 25internal electrode patterns that extend in the first direction, or overlaps the end portions of the internal electrode patterns that extend in the first direction and end portions of the plurality of internal electrode patterns that extend in the second first direction (fig. 6: the ends of electrodes are overlapped in the left-right direction by each layer of paste, 43; also, ends of the electrodes are overlapped in the vertical direction by subsequently placed layers of paste, 43).
Regarding claim 6, as best understood, Fukunaga in view of Shin teaches the method of claim 1 as detailed above, and Fukunaga further discloses that the multilayer ceramic electronic component is a multilayer ceramic capacitor (Title; Abstract).
Regarding claim 9, as best understood, Fukunaga in view of Shin teaches the method of claim 1 as detailed above, and Fukunaga further discloses that the plurality of internal electrode patterns define a first internal electrode (fig. 7A: bottom one of 42) and a second internal electrode (fig. 7A: second from bottom one of 42); 27the first internal electrode extends to a first end surface (right end) of the multilayer ceramic electronic component, and the second internal electrode extends to a second end surface (left end) of the multilayer ceramic electronic component (fig. 7A).
Regarding claim 10, as best understood, Fukunaga in view of Shin teaches the method of claim 9 as detailed above, and Fukunaga further discloses forming a first external electrode (14a) over an entirety or substantially an entirety of the first end surface, and forming a second external electrode (14b) over an entirety or substantially an entirety of the second end surface; wherein the first internal electrode is electrically connected to the first internal electrode; and the second internal electrode is electrically connected to the second internal electrode (figs. 1-2; col. 7, lines 4-17; col. 11, lines 26-43).
Regarding claim 13, as best understood, Fukunaga in view of Shin teaches the method of claim 1 as detailed above, and Fukunaga further discloses firing the ceramic paste that at least partially overlaps the end portions of the internal electrode patterns (col. 10, lines 36-62).
Regarding claim 14, as best understood, Fukunaga in view of Shin teaches the method of claim 1 as detailed above, and Fukunaga further discloses that the forming 28the plurality of internal electrode patterns includes printing a conductive paste on the main surface of the ceramic green sheet (col. 9, lines 45-50).
Regarding claim 15, as best understood, Fukunaga in view of Shin teaches the method of claim 14 as detailed above, and Fukunaga further discloses that the printing is gravure printing, screen printing, or ink jet printing (col. 9, lines 45-50).
Regarding claim 16, as best understood, Fukunaga in view of Shin teaches the method of claim 14 as detailed above, and Fukunaga further discloses that an amount of plastic deformation of the ceramic paste is greater than an amount of plastic deformation of the conductive paste (the ceramic paste is disclosed as diffusing, whereas the conductive paste is not: col. 10, lines 36-62). This claim is not currently understood to further limit the actually intended method, as detailed above in the 112(b) rejections. At some time in their existence, the ceramic paste of Fukunaga would surely be able to exhibit plastic deformation greater than the conductive paste.
Allowable Subject Matter
Claims 2, 5 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 2 requires that the forming 24of the plurality of internal electrode patterns and the applying of the ceramic paste are performed such that the stepped region located between two of the plurality of internal electrode patterns adjacent to each other in the second direction has a dimension of about 40 µm or more in the second direction, and has a dimension in the first direction which is substantially equal to or greater than a dimension of each of the internal electrode patterns in the first direction. The prior art does not disclose or teach these features in conjunction with the limitations of claim 1.
Claim 5 requires the plurality of internal electrode patterns include a main portion, and an end portion located on an outer side of the main portion and having a smaller thickness than the main portion; and the ceramic paste is applied only onto the end portion of the plurality of internal electrode patterns after the plurality of internal electrode patterns has been formed. As with claim 2, the prior art does not teach these limitations, nor would such a combination of features be obvious. 
Claim 17 depends from the subject matter of claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kato (JP 2006/100754 A), Yun (US 2011/0141656 A1) and Hwang (US 2014/0043720 A1) are all of particular relevance to the claimed invention and it is suggested that they should be reviewed prior to reply. Kato discloses the method of manufacturing including the stepped regions as claimed (figs. 3-7). Yun discloses the method including forming the pressed sheets and cutting them between electrode patterns (fig. 3). Hwang also discloses the stacking and dicing between patterns (fig. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729